Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 6, 8, 9, 11, and 14 to 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Netease Hangzhou Network Co., Ltd. (Chinese publication CN 107469354 A, application CN 2017107622298 A, cited by the applicant on the IDS, pages and paragraphs referred to are those in the attached machine translation, hereafter referred to as Netease ‘354).
As to Claims 1, 14, and 20: Netease ‘354 teaches determining characteristics of a sound source comprising: acquiring a first position of a first virtual role controlled by an application client in a virtual scene (page 9, paragraphs 1 to 5, describing steps S1 to S4); detecting, in a sound source detection area associated with the first position, a second position of a sound source virtual object in the virtual scene (page 9, paragraph 2 describing step S1, paragraph 5; determining transparency of a position mark that matches the sound source virtual object, according to a sound source distance between the first position and the second position, the position mark identifying the second position of the sound source virtual object (determining the location and distance of a sound in a noisy environment, page 9, paragraph 5, type of sound, direction, distance, and orientation); and displaying, on an interaction interface of the application client, the position mark of the sound source virtual object according to the transparency (page 9, paragraph 4 describing step S3).  Regarding the new limitations, Netease ‘354 teaches: “in response to a plurality of sound source virtual objects being detected and located in different directions of the first virtual role, displaying, for each of the plurality of sound source virtual objects, a position mark of the each sound source virtual object according to transparency of the position mark of the each sound source virtual object on an interaction interface of the application client.”  See Netease ‘354 at page 11, fifth paragraph describing the relative transparencies of the sound sources based on their relative distances to the player-controlled character or virtual object.  
As to Claims 2 and 15: Netease ‘354 teaches determining the transparency of the position mark that matches the sound source virtual object comprises: acquiring a detection radius of the sound source detection area that matches the sound source virtual object; and determining the transparency according to a ratio of the sound source distance to the detection radius, wherein the transparency is decreased in response to the ratio decreasing and the transparency is increased in response to the ratio increasing (page 11, paragraph 5): “In the present exemplary embodiment, the transparency of the virtual component is inversely related to the distance of the sound source of the sound with respect to the virtual object, that is, the distance of the sound source of the sound with respect to the virtual object The higher the transparency of the virtual component is; the closer the distance between the sound source of the sound and the virtual object is, the lower the transparency of the virtual component is. It should be noted that, the transparency value of the virtual component ranges from 100% to 0%. When the transparency of the virtual component is 100%, the virtual component is completely transparent. When the transparency of the virtual component is 0%, the virtual The component is completely opaque.”  When the transparency is 100%, the virtual object in question is at the same location as the sound source.  When the transparency is 0%, the virtual object is at a distance from the sound source greater than the distance at which the sound can be detected.  
As to Claims 3, 4, 16, and 17: Netease ‘354 acquires an environment identifier as claimed, and the frequency of the sound for a particular environment identifier is inversely related to the detection distance (higher frequencies have shorter detection radii since they fade off at relatively shorter distances, and lower frequencies have longer detection radii since they fade off at relatively longer distances) as evidenced by Gossard, et al. (U.S. Pre-Grant Publication 2020/0302948 A1, Para. 14): “In addition to perceiving the effects of loudspeaker delays, the audio heard by listeners may be impacted by various other factors. For instance, the atmosphere may impair the propagation of certain audible frequencies through the air. More specifically, the atmosphere may impair propagation of higher audible sound frequencies through the air while lower audible sound frequencies may be less impaired by the atmosphere. As a result of the atmosphere impairing higher audible sound frequencies, higher frequency sounds may be less pronounced while lower sound frequencies may be more pronounced to a listener who is relatively far away from a venue's loudspeakers. The more pronounced low audible frequencies and less pronounced high audible frequencies reduces the intelligibility of the sound and may be unpleasant for the listener to hear. Other significant factors causing audio degradation for listeners located at a significant distance from an audio source are acoustic reflections and reverberation. Sound reflects off of any and all surfaces and the greater the distance the listener is from the acoustic source, the more detrimental these issues may become.”
As to Claims 5, 6, 18, and 19: Netease ‘354 at the last paragraph of page 16 discloses that the type and relative location of the detected sound source are displayed (size or brightness of the sound source indicium varies based on distance between the sound source and virtual character or object that is hearing the sound): “In the present exemplary embodiment, the display form of the transparency of the corresponding associated virtual component may be controlled based on the distance of the sound source of the first sound with respect to the virtual object, wherein the farther the distance, the higher the transparency, the longer the distance The closer you are, the lower your transparency. The display form of the size of the corresponding associated virtual component may also be controlled based on the distance of the sound source of the first sound relative to the virtual object, wherein the farther the distance, the smaller the virtual component and the closer the distance the virtual component Big. The display form of the brightness of the corresponding virtual component may also be controlled based on the distance of the sound source of the first sound relative to the virtual object, wherein the farther the distance is, the lower the brightness is and the closer the distance is, the higher the brightness is. By controlling the display form of the corresponding associated virtual component based on the distance of the sound source of the first sound relative to the virtual object, the user can obtain the sound source of the first sound relative to the virtual object according to the display form of the virtual component distance.”  The relative locations in virtual game space of the virtual character or object and the sound source are acquired and displayed to the player of the game (page 9, 8th and 9th paragraphs to page 10, 1st to 4th paragraphs, esp. page 10, 4th paragraph).  
As to Claim 8: Netease ‘354 discloses that the range can be adjusted based on the volume of the sound, such as a silenced firearm.  The second paragraph of page 9 describes the sound being detected or not within a certain range.  The last two paragraphs of page 9 and the first three paragraphs of page 10 describe the range of the sound detection being adjusted based on the type of sound.  This would necessarily zoom in and out the display based on the range being detected.  
As to Claim 11: Netease ‘354 describes ranking sound sources based on their distance from the player-controlled character.  The closest sound source is ranked first, and the other sound sources are subsequently ranked according to their distance (page 15, eighth paragraph).  The examiner is interpreting the sound triggering start moment the sound reaches the virtual object or player-controlled character from the sound source.  The second paragraph of page 19 describes three gunshots at 10 m, 20 m, and 30 m away being ranked according to distance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Netease ‘354 in view of Genatakos, et al. (U.S. Patent 8,719,730 B2).
As to Claim 7: Netease ‘354 discloses all of the limitations of this claim, but does not disclose the limitation of a mini-map being a circular map.  Genatakos, however, discloses a mini-map showing the player’s position in the larger area being circular in shape (Fig. 2, map 220, 2:53-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Genatakos’ circular mini-map to the sound-triangulation game of Netease ‘354.  Netease ‘354 at page 9, paras. 1 to 5, discloses displaying the game characters’ relative positions in virtual space as determined by the sound triangulation.  The two references are thus similar in mode of operation and field of use.  The advantage of this modification would be to efficiently show to the player the relative positions of all the player-controlled character in a greater area by using the mini-map in the corner of the screen while still using the bulk of the screen to display in detail the game play occurring near the player’s player-controlled character.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Netease ‘354 in view of Netease Hangzhou Network Co., Ltd. (CN 107992281 A, application CN 201711029698, machine translation entered as NPL, 12-08-2021, hereafter referred to as Netease ‘281).  
As to Claim 12: Netease ‘354 discloses displaying the distance of sound sources as a function of the transparency of the icon (fifth paragraph, page 11).  Netease ‘354 does not discloses using the acquired location and direction information to indicate the relative motion of the sound sources relative to the virtual object or player controlled character.  Netease ‘281, however, discloses using the acquired location and direction to indicate the relative motion of the sound sources to the virtual object or player-controlled character (third paragraph, page 9: “In the present exemplary embodiment, the position of the first graphic identifier may be located at the center of the thumbnail map as shown in FIG. 4 , and the game scene presented by the thumbnail map may follow the change accordingly. In addition, the position of the first graphic identifier may also be moved as the user controls the movement of the virtual object, the game scene presented by the thumbnail map is relatively fixed, and the virtual object moves beyond the thumbnail display current display. After the scope of the game scene, the partial game scenes represented by the thumbnail map may be changed accordingly, and the developer or the user may set correspondingly according to specific requirements, and the present invention is not limited thereto. For example, as shown in FIG. 5a, assuming that the virtual object is located at the A position in the game scene, correspondingly the first graphic identifier 60 corresponding to the current position and orientation of the virtual object is displayed in the thumbnail map 40, and the preset range is detected. There are two sound sources, respectively shown as second graphic identifiers 71, 72. It is detected that the user's touch operation controls the movement of the virtual object. As shown in FIG. 5b, the virtual object moves to the B position in the game scene. Accordingly, the position and the orientation of the first graphic mark 60 have been changed, and therefore two sounds have been changed. The sound source has also moved, and the relative orientations of the corresponding second graphic markers 71, 72 have also changed.”  Netease ‘281 is analogous in field of use and mode of operation to Netease ‘354 in that it determines type of sound, location, and direction of sound sources relative to the virtual object or player-controlled character (Netease ‘281, third paragraph, page 8).  The advantage of this modification would be to accurately display the relative motions of the sound sources and the player-controlled character or object to make the game more interactive, preventing lag and other ill effects.  

Response to Arguments
Applicant's arguments filed 02-18-2022 have been fully considered but they are not persuasive.  Netease ‘354 teaches determining characteristics of a sound source comprising: acquiring a first position of a first virtual role controlled by an application client in a virtual scene (page 9, paragraphs 1 to 5, describing steps S1 to S4); detecting, in a sound source detection area associated with the first position, a second position of a sound source virtual object in the virtual scene (page 9, paragraph 2 describing step S1, paragraph 5; determining transparency of a position mark that matches the sound source virtual object, according to a sound source distance between the first position and the second position, the position mark identifying the second position of the sound source virtual object (determining the location and distance of a sound in a noisy environment, page 9, paragraph 5, type of sound, direction, distance, and orientation); and displaying, on an interaction interface of the application client, the position mark of the sound source virtual object according to the transparency (page 9, paragraph 4 describing step S3).  Regarding the new limitations, Netease ‘354 teaches: “in response to a plurality of sound source virtual objects being detected and located in different directions of the first virtual role, displaying, for each of the plurality of sound source virtual objects, a position mark of the each sound source virtual object according to transparency of the position mark of the each sound source virtual object on an interaction interface of the application client.”  See Netease ‘354 at page 11, fifth paragraph describing the relative transparencies of the sound sources based on their relative distances to the player-controlled character or virtual object.  The examiner has reviewed the specification, claims, and prior art and believes that claims 10 and 13 would be allowable if placed in independent form.  The base reference from the WIPO parent case is a machine translation and difficult to read.  A closer reading of the base reference and an updated prior art search required the examiner to reconsider some of the dependent claims previously objected to.  The examiner apologizes to the applicants for any inconvenience; this action is non-final.  The examiner respectfully disagrees with the applicants as the state of allowability of the rest of the claims.  The examiner fully expects the next office action to be an allowance.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715     
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715